Citation Nr: 1112743	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-38 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1954 to September 1956.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision rendered on behalf of the Roanoke, Virginia Department of Veterans' Affairs Regional Office (VARO) by a special expedited processing unit ("Tiger Team") at the Cleveland, Ohio VARO, which confirmed and continued a 30 percent rating for COPD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  COPD is manifested by test results that do not even nearly approximate FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent COPD were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 4.97, Diagnostic Code 6604 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's request for a higher rating for COPD was received in October 2005.  He was provided with notice of VCAA in correspondence dated in February 2006.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the requirements in correspondence dated April 2006.  

A review of the claims file shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims during the course of this appeal.  VA outpatient treatment records were obtained and associated with the claims folder and the Veteran was afforded VA respiratory examinations to assess the degree of impairment caused by the COPD.  Therefore, the Board finds that any failure on the part of the VA to further notify the Veteran regarding evidence to be secured by the VA, and evidence to be secured by the Veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is filed until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

6604
Chronic obstructive pulmonary disease:
Rating

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6604 (2010)


Factual Background

In an November 2004 VA primary care note, it was noted that the Veteran weighed 187.4 pounds.  In May 2005, he was admitted to a VA Medical Center psychiatric unit for heroin detoxification.   

In an October 2005 VA primary care note, the Veteran denied coughing, wheezing, hemptysis, dyspnea on exertion, and orthopnea.  On physical examination, he weighed 175.2 pounds.  His lungs were clear bilaterally, and there were no wheezes, rales, or rhonchi.  The diagnosis was stable COPD.  The Veteran was advised to continue use of his MDI (metered dose inhaler).

In an October 2005 claim for an increased rating, the Veteran alleged that his 30 percent rated disability had worsened.  

In March 2006, the Veteran was afforded a VA QTC respiratory examination.  He reported that he did not require any treatment for his respiratory condition.  He complained of shortness of breath.  On physical examination, he weighed 169 pounds.  The Veteran was described as well developed, well nourished and in no acute distress.  The lungs revealed symmetric breath sounds and no rhonchi or rales.  Expiratory phase was within normal limits.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmone.  A chest X-ray showed evidence of hyperexpansion and COPD.  Pulmonary Function Testing (PFT) revealed the following results, before a bronchodilator was used:

PFT DATA
Predicted
Value
% Predicted
FVC Liters
3.99
3.37
84
FEV1
3.10
2.62
85
FEV1/FVC
N/A
77.8
98

A DLCO (Diffusing Capacity of the Lung for Carbon Monoxide) test was not performed.  The examiner noted the Veteran provided a good effort during the PFT.  The pre-broncodilator test was within normal limits.  The diagnosis was COPD with no complications secondary to his pulmonary disease.

In an August 2006 VA primary care note, the Veteran complained that he wheezed and woke up in the middle of the night.  On physical examination, he weighed 173.4 pounds.  There were no respiratory wheezes present.  The lungs were clear bilaterally and there was no evidence of rales or rhonchi.  The diagnosis was bronchial asthma.

During an August 2006 follow-up phone call note, a VA staff physician remarked that the Veteran's chest X-ray showed chronic COPD and the diagnosis was chronic interstitial lung disease.

In an October 2006 VA primary care note, the Veteran complained of increased shortness of breath at night and increased use of his Combivent inhaler.  A chest X-ray showed COPD progressing to mild intersertitial fibrosis.  On physical examination, he weighed 168.5 pounds.  The Veteran's lungs were clear bilaterally, and there were no wheezes, rales, or rhonchi.  The diagnosis was progressing COPD.  

In an October 2006 statement, the Veteran reported his COPD condition worsened every day of his life.  He complained of "breathing attacks" in the middle of the night more and more.  He described a weight loss of over 25 pounds.  He alleged that his doctor's change in prescription from an albuterol sulfate inhalation aerosol to an asmanex inhaler showed his condition had worsened.  He asserted that it was a known fact that the pulmonary disease "only gets worse, not better[,] with time."   

In a January 2007 VA primary care note, the Veteran reported his last asthma attack occurred two months ago and that his medication had been helping him.  He denied wheezing or shortness of breath.  On physical examination, the lungs were clear bilaterally and there were no wheezes, rales, or rhonchi.  The diagnoses included asthma and COPD.  The examining physician noted the Veteran's asthma was better.  It was noted that in December 2006, he weighed 167 pounds.

In an April 2007 statement, M. C. wrote that she witnessed the Veteran's health as it had "severely gone down hill" over the past six years.  She stated that he continuously coughed and lost a tremendous amount of weight.  She watched him try to walk short distances and said he had problems with chest tightness and terrible wheezing.

In a statement received in April 2007, the Veteran alleged that despite his treatment, his COPD caused him to go "down hill fast."  He claimed that the progressive condition had worsened over time and it literally took his breath away.  He stated that he was unable to work or take part in simple activities that he enjoyed.  He reported that it took him weeks to get better from a bad cold, he had trouble breathing day and night, he wheezed, he was underweight, he coughed frequently, and he coughed up mucus.  

In a May 2007 VA pulmonary consultation note, the Veteran reported worsening COPD symptoms despite medications.  He stated that his breathing had worsened in the past eight months and he had a cough that was occasionally productive of yellow sputum.  He indicated that he wheezed frequently and that his symptoms were worse at night.  He reported he could walk 1 1/2 blocks before he became short of breath.  On physical examination, he weighed 167.7 pounds.  His chest was clear to auscultation and percussion.  There were no crackles or wheezing in the lungs.  The heart had a normal rhythm with occasional ectopy.  The diagnosis was COPD and the examiner noted it was mild in severity based upon an April 2006 PFT.  The symptoms seemed worse relative to the degree of airway obstruction he had, and asthma was noted as a possibility for his symptoms.  

A June 2007 VA cardiology electronic echo consultation report revealed left atrial enlargement; the appearance of fusion between the left and right coronary cusps; normal mitral valve motion; normal right ventricular size; mild mitral regurgitation and pulmonic regurgitation; mild and possibly moderate aortic regurgitation; and mild tricuspid regurgitation with right ventricular systolic pressure of 34mmHg.

In a June 2007 VA respiratory note, a VA pulmonary function technician documented that the Veteran stated he did not want to do his scheduled PFT.  

In a July 2007 VA telephone contact, the Veteran reported he tried to perform a PFT with a VA pulmonary function technician, but he had difficulty in the form of coughing.  He stated that the tech wrote that he refused to do the test, but that was not true.  

A July 2007 VA respiratory note indicated the Veteran presented for a PFT.  He told the pulmonary function technician that he wanted the test done so he could get more disability.  The tech reported that the Veteran made several attempts on the spirometry but was not completely filling his lungs correctly.  She tried to encourage the Veteran to fill his lungs so she could get a good reading.  She reported the Veteran became very angry with her when she encouraged him to do the PFT, and he left the booth and room.  She felt the Veteran did not have any problems coughing, as he previously reported in a phone call to VA.  The tech opined that if he had problems coughing, the graphs would have indicated this and she would have documented it.  

In a July 2007 private PFT performed by the Riverside Regional Medical Center, the interpreting physician noted vital capacity was normal, with a normal FEV1 of 2.16 liters (89 percent of predicted), and a normal FEV1/FVC ratio.  There was no significant change in air flow rates after administration of aerosolized bronchodilators.  Lung volumes measured by body plethysmography were normal, with a total lung capacity of 104 percent of predicted and a mild elevation of residual volume to total lung capacity ratio.  Diffusion capacity was normal at 100 percent of the predicted value.  The examiner remarked the PFT revealed normal spirometry, lung volumes, and diffusion capacity.  

In a September 2007 statement, the Veteran claimed that he had major problems with his breathing because of his pulmonary function.  He alleged that the pulmonary function had increased in severity to the point where he had to have new medication to deal with the steadily deteriorating problem.  He reported continued trouble breathing and alleged that it was a "potentially life threatening situation."

In a VA Form 9, Appeal to the Board, received in November 2007, the Veteran asserted he had shortness of breath or coughing with mucus and wheezing all night.  He reported that he changed medications twice due to his worsened condition.  

In a January 2008 VA primary care note, it was noted that the Veteran weighed 166 pounds.  

In a January 2008 VA cardiology consultation, the Veteran reported a history of shortness of breath and COPD.  A cardiology consultation was requested for evaluation of complaints of shortness of breath.  On cardiac physical examination, point of maximal impact (PMI) was not felt, and rhythm was regular.  Rate was within normal limits and systolic ejection murmur was heard best over the base of the heart.  No S3 or S4 was heard.  The lungs had a few scattered rhonchi which cleared with coughing.  The cardiologist opined that the Veteran's shortness of breath was probably secondary to COPD.

In a February 2008 statement, the Veteran alleged that he could not breathe normally.  

In a February 2008 VA cardiology consultation, an electronic echocardiogram was performed which revealed a normal-sized left atrium, adequate aortic cusp separation, mild to moderate mitral regurgitation, right ventricular systolic pressure of 32 mmHg, moderate aortic regurgitation, and Doppler evidence of grade one diastolic dysfunction.  There appeared to be some turbulence in the blood flow from the inferior vena cava into the right atrium, and it was unclear whether there was some sort of obstruction.  

In a February 2008 VA primary care provider telephone note, the Veteran's primary care physician agreed with the VA cardiologist that the Veteran's shortness of breath was due to his COPD.  

In a July 2008 statement, the Veteran reported that his doctors changed his medication due to the "deterioration of his condition."  He alleged that doctors do not increase medication and change prescriptions if a condition is not worsening.  He reported he lost weight and went from 190 pounds to 168 pounds.  He alleged that PFTs were not accurate to determine his disability because he would register good readings when he had ample time to rest and catch his breath, but nothing was recorded about his coughing, spitting up, and near passing out during the tests.  

During a January 2009 VA QTC respiratory examination, the Veteran reported his breathing problems became worse over the past 1 1/2 years.  He stated sometimes he woke up at night because he could not breathe and he had to sit up to take deep breaths.  He indicated the episodes occur two to three times per month.  His normal medications included albuterol and asmanex.  He reported that he had problems lying flat at night and usually slept with his head elevated.  He had coughing at night and in the morning and coughed up very thick, yellowish mucus and, occasionally, blood.  He had no apparent pneumonia or bronchitis conditions.  The Veteran denied ever going to the emergency room or receiving oxygen due to his respiratory condition.  He reported shortness of breath after he walked one block or climbed one flight of stairs.  Physical examination revealed that the Veteran weighed 182 pounds.  Evaluation of the lungs revealed inspiratory and expiratory rhonchi.  There were no definite rales or wheezes.  There was no evidence of kyphoscoliosis, or pectus excavatum.  Physical examination of the heart showed a grade three systolic murmur heard over the precardium.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmone.  Chest X-rays demonstrated no acute disease of the chest.  Spirometry revealed the following measurements:

PFT DATA
Predicted
Best Value
% Predicted
FVC Liters
2.80
7.06
251
FEV1
2.19
6.07
276
FEV1/FVC
N/A
86
N/A

The examiner noted the Veteran's effort was good and the test was within normal limits.  The diagnosis was COPD.  The examiner remarked that there was no evidence of cor pulmonale right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  


Analysis

In order for a rating higher than 30 percent to be awarded for COPD, there must be objective evidence of PFT measurements of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

In the present case, the symptoms as described above were not present.  In a March 2006 VA PFT and July 2007 private PFT, FEV-1 measurements exceeded 84 percent of the predicted level and FEV-1/FVC was 98 percent of the predicted level in March 2006.  (The Board also notes a January 2009 VA PFT revealed FEV-1 measurements of 276 percent the predicted level.  The Board finds this measurement is far inconsistent with the other FEV-1 levels of record and finds it less persuasive.)  FEV-1/FVC levels in the July 2007 private PFT were predicted 69 and best value 74, which the interpretor categorized as a "normal" ratio.  The January 2009 VA PFT revealed FEV-1/FVC best value at 86, but it provided no predicted level or percentage predicted.  

In addition, the Veteran was evaluated by a VA cardiologist in January and February 2008.  The cardiologist and the VA primary care physician agreed the Veteran's shortness of breath was probably secondary to COPD rather than a cardiac defect or disorder.  Further, the January 2009 VA examiner found no evidence of congestive heart failure, cardiomegaly, or cor pulmone.  The examiner specifically denied evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, and chronic respiratory failure with carbon dioxide retention.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 30 percent.  To this extent, the appeal is denied.   

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his COPD that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 30 percent evaluation.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for COPD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


